MEMORANDUM **
Dana L. Rice, a Washington state prisoner, appeals pro se the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action alleging prison officials subjected him to non-consensual medical experimentation and a female corrections officer beat and raped him. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune 315 F.3d 1108, 1117 (9th Cir. 2003), and we affirm.
The district court properly dismissed Rice’s action without prejudice because he failed to exhaust available prison grievance procedures before commencing suit in federal court. See McKinney v. Carey, 311 F.3d 1198, 1199-1200 (9th Cir.2002) (holding that a prisoner must exhaust administrative remedies before, not after, filing suit in federal court). The exhaustion requirement is mandatory. See Booth v. Churner, 532 U.S. 731, 740-41, 121 S.Ct. 1819,149 L.Ed.2d 958 (2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.